Appeal from an award for total disability between December 11, 1944, and January 23, 1945. The injury was received December 30, 1940. An award was made in 1942 for disability from February 8 to March 1, 1941, at $18.94 a week; also the further sum of $125 “to be allocated at eight dollars reduced earnings ”. The latter payment was called “ a lump sum payment ”, Claimant did not understand that it covered future disability as he said he was willing to accept that amount and adjust the matter “providing if the swelling on the foot, in case that gets more definite I can open the case”, to which the referee replied, “ If there is anything unusual you can have it reopened ” and $125 was allocated as a payment for reduced earnings at $8 per week as appears by the record. It should not be treated as a credit to the employer and carrier *762on the current award. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.